DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The arguments regarding the rejection of the claims under 35 USC 101 have been considered, however the Examiner respectfully disagrees. In response to the Applicant's arguments, the use of the GPS receiver, which is a common tool to gather location data, would be hardware that can be used to gather data, and the act of gathering location data would be considered as pre-solution activity. Additionally, tracking gaps of data and then using existing data to estimate the missing data can be modeled mentally. Additionally, a computer system using processors can be made to estimate data in the computer environment without the need of making a technological improvement to a computer system or having a practical application. Thus, the rejection under 35 USC 101 currently stands.

Because of the current amendments, the arguments for the rejection under 35 USC 102 and 103 are considered moot, and the rejection under 35 USC 103 has been updated below.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1-7 and 12-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the claim limitation “estimating a number of steps taken based on the distance, a user height value, and a user stride value” recite the use of a height value and stride value in combination to estimate the number of steps, however the Applicant’s Specification at [00050] recites that either the stride or height value can be used for estimation, not in combination. Thus, the claims currently recite new subject matter. For purposes of examination, the claim limitation will be interpreted as using either the stride or height value to estimate a number of steps.
Due to the dependency to claim 1, claims 2-7 and 12-14 are rejected for the same reasoning as above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 12-14 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-14 are related to a method (i.e., a process). Accordingly, these claims are within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A computer implemented method for health data management comprising:
	receiving a user height value and a user stride value into a user profile;
detecting a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day;
determining a time duration corresponding to the data gap;
computing an estimated data subset for the data gap, wherein the computing of the stated data subset of the data gap is performed by:
determining, based on a first reading from a  global positioning system (GPS) system, a first location for the user, wherein the first location corresponds to a start of the data gap;
determining, based on a second reading from the GPS system, a second location for the user, wherein the second location corresponds to an end of the data gap;
determining a distance between the first location and second location; and
estimating a number of steps taken based on the distance, a user height value,, and a user stride value;
presenting a confirmation user interface that includes a query to the user requesting confirmation relating to the estimated number of steps; and 
combining the estimated number of steps, as the estimated data subset with the health parameter dataset to create a revised health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input.

The Examiner submits that the foregoing underlined limitations constitute “mathematical relationships/formulas”, more specifically “concepts relating to performing mathematical calculations” because determining and estimating  missing data, including missing step data, from taking parameters such as stride length can be manipulated by mathematical formulations to organize this information into a new form. Additionally, the foregoing underlined limitations constitute a “mental process” because detecting, determining, and estimating the missing health parameter dataset is an evaluation/judgment that could be performed in the human mind. When 

Any limitations not identified above as part of concepts relating to performing mathematical calculations are deemed “additional elements” and will be discussed in further detail below.

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, depending claims 2, 3, 4, 6, 7, further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

In relation to claim 2, this claim recites adjusting a fitness program, therefore merely define steps that were indicated as being part of the abstract ideas. 

In relation to claim 3, this claim recites specific manners of identifying crossing a predetermined threshold and therefore merely define steps that were indicated as being part of the abstract ideas.

claim 4, this claim recites specific manners of identifying patterns and identifying missing data elements that needed to be added within the periodic health parameter pattern and therefore merely define steps that were indicated as being part of the abstract ideas.

In relation to claim 6, this claim recites specific manners of using a temporal factor and computing estimated data, and therefore merely define steps that were indicated as being part of the abstract ideas. 

In relation to claim 7, this claim recites specific manners of determining a distance calculation between two location and estimating data based on the distance, and therefore merely define steps that were indicated as being part of the abstract ideas.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”



A computer implemented method for health data management comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)):
	receiving a user height value and a user stride value into a user profile (merely data gathering steps as noted below, see MPEP 2106.05(g));
detecting a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day;
determining a time duration corresponding to the data gap;
computing an estimated data subset for the data gap, wherein the computing of the stated data subset of the data gap is performed by:
determining, based on a first reading from a  global positioning system (GPS) system, a first location for the user, wherein the first location corresponds to a start of the data hap;
determining, based on a second reading from the GPS system, a second location for the user, wherein the second location corresponds to an end of the data gap (merely data gathering steps as noted below, see MPEP 2106.05(g));
determining a distance between the first location and second location (merely data gathering steps as noted below, see MPEP 2106.05(g)); and
estimating a number of steps taken based on the distance, a user height value,, and a user stride value;
presenting a confirmation user interface that includes (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) a query to the user requesting confirmation relating to the estimated number of steps; and 
combining the estimated number of steps, as the estimated data subset with the health parameter dataset to create a revised health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the use of a computer implemented method with a user interface to select a query response via user input and a GPS system, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).

Regarding the additional limitation of receiving a user height and stride value into a profile, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).



Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to estimate missing health data, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exceptions into a practical application.



Claim 2: This claim specifies specific types of data to be gathered and displayed (sending revised dataset to wearable device) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 5: This claim specifies specific types of data to be gathered (retrieving historical health data for a user) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 6: This claim specifies specific types of data to be gathered (retrieving historical health data for a user) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 12, 13, 14: These claims specify specific types of data to be gathered and displayed (estimated data subset that is gathered can include step, calorie consumption, and heartbeat data (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:


Regarding the additional limitations of the use of a computer implemented method with a user interface to select a query response via user input and a GPS system, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f) and MPEP § 2106.05(d)(II)).

Regarding the additional limitation of receiving a user height and stride value into a profile, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically “ Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

Regarding the additional limitation of determining GPS coordinates for use to gather geographical locations, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-7 and 12-14 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2018/0068033 A1 to Bandyopadhyay et al. (“Bandyopadhyay”) in view of US 2014/0163927 A1 to Molettiere et al. (“Molettiere”) in further view of US 2018/0314573 A1 to Chang et al. (“Chang”):

Regarding claim 1:
Bandyopadhyay recites A computer implemented method for health data management, comprising ([0026], Figure 4- shows the computing environment of the processor attached to the memory for the system): 
detecting a data gap from a health parameter dataset associated with a user ([0057], Figure2- system determines that there is missing sensor data values ([0004] shows that sensors can gather health parameter data and could stop gathering data) that is not part of the observed sensor data; this is the gap of data.)), 
determining a time duration corresponding to the data gap ([0058], Figure 2- the system determines that the data missing occurs over a periodic time pattern. Once the pattern is established, the time duration can be determined from this)); 
computing an estimated data subset for the data gap, wherein the computing of the estimated data subset for the data gap is performed by ([0059], Figure 2- after the data and time pattern is determined, estimates are calculated from interpolation): 
Bandyopadhyay however does not teach:
receiving a user height value and a user stride value into a user profile; 
wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day; 
determining, based on a first reading from a global positioning system (GPS) system, a first location for the user, wherein the first location corresponds to a start of the data gap; determining, based on a second reading from the GPS system, a second location for the user, wherein the second location corresponds to an end of the data gap; determining a distance between the first location and second location 
estimating a number of steps taken based on the distance, a user height value, and a user stride value 
presenting a confirmation user interface that includes a query to the user requesting confirmation relating to the estimated number of steps; and 
combining the estimated number of steps, as the estimated data subsets with the health parameter dataset to create a revised health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input.
Molettiere however teaches before the effective filing date of the current invention that a person who wants a fitness tracking program can have a user profile that contains characteristics of the person such as their height and stride value. These values can come 
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filing date of the current invention to modify the system of Bandyopadhyay to include estimating steps via GPS and user profiles as taught by Molettiere because it provides better and more accurate health management  for a user.
Chang however also teaches that the system can identify errors in data from fitness tracking [0040]. Inputs such as steps from fitness tracking can be tracked by the system along with any defects from data collection [0072].  For correcting and replacing missing data, the user can be presented with an interactive element via an interface where they can approve to replace missing data with estimated data (this would create a revised health parameter dataset) [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filing date of the current invention to modify the system of 

Regarding claim 3:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay further recites wherein detecting a data gap from a health parameter dataset comprises identifying an instance of a data gap time duration that exceeds a predetermined threshold ([0028]-missing data can be determined based on similar observed data. the data values of the nearest neighbors of observed data are within a predefined threshold that can be used to estimate missing data).

Regarding claim 4:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay further recites wherein detecting missing data from a health parameter dataset comprises: identifying a periodic health parameter pattern ([0057]- the system can determine if the data missing occurs in a periodic pattern); and 
P201701744US02identifying an instance of a data gap that overlaps a period corresponding to the periodic health parameter pattern ([0058]- it can be observed that data is missing over a certain periodic time gap)

Regarding claim 7:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
wherein computing an estimated data subset for the data gap comprises: determining a first location for the user, wherein the first location corresponds to a start of the data gap; determining a second location for the user, wherein the second location corresponds to an end of the data gap; determining a distance between the first location and second location; and estimating health data for the user based on the distance.
Molettiere however teaches before the effective filing date of the current invention that using GPS positioning and user profile statistics such as stride value, an estimate for a number of steps can be calculated since the GPS coordinates can track distance traveled (distance can be calculated if the GPS has a first and second location) [0141]. When distance walked is being tracked by the system, it would consider how the GPS calculates distance to determine the distance walked (a GPS would need two points of reference to determine a distance between the locations) [0099].
Therefore it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use location and estimating missing distance data to help improve and track a user’s fitness/exercise experience when there is a malfunction in equipment.

Regarding claim 12:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
wherein the estimated data subset includes step data.
However, Chang teaches it was well known to one of ordinary skill in the art of fitness data tracking that missing input data parameters in the system can be estimated/replaced as shown in [0117] can include steps  [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use step data to help the user keep track of their exercise progress and improve their fitness tracking.

Regarding claim 13:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
wherein the estimated data subset includes calorie consumption data.
However, Chang teaches it was well known to one of ordinary skill in the art of fitness data tracking that missing input data parameters in the system can be estimated/replaced as shown in [0117] can include caloric expenditure  [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use caloric data to help the user keep track of their exercise progress and improve their fitness tracking.

Regarding claim 14:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
wherein the estimated data subset includes heartbeat data.
However, Chang teaches it was well known to one of ordinary skill in the art of fitness data tracking that missing input data parameters in the system can be estimated/replaced as shown in [0117] can include heart rate [0072].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use heart rate to help the user keep track of their exercise progress and improve their fitness tracking.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2018/0068033 A1 to Bandyopadhyay et al. (“Bandyopadhyay”) in view of US 2014/0163927 A1 to Molettiere et al. (“Molettiere”) in further view of US 2018/0314573 A1 to Chang et al. (“Chang”) in further view of US 2016/0114214 A1 to Ellis (“Ellis”):

Regarding claim 2:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
sending the revised health parameter dataset to a wearable electronic fitness tracking device; and 
initiating a fitness program adjustment based on the revised health parameter dataset.
However, Chang teaches that the revised health dataset can be sent to a user device, such as a fitness tracker as shown in Figure 12 [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use a fitness tracking device to provide the user with the data estimate as taught by Chang to better their fitness/exercise routine.
Additionally, Ellis further teaches that it was well known by one of ordinary skill of the art of fitness data tracking that missing data in a health data set can be filled in with estimated data via interpolation. Additionally, a user using a fitness tracking device can have their workout modified based on revised collected dataset [0065].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Miller to update a fitness program based on revised data in order to provide a more personalized fitness program for the betterment of the user’s health.

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2018/0068033 A1 to Bandyopadhyay et al. (“Bandyopadhyay”) in view of US 2014/0163927 A1 to Molettiere et al. (“Molettiere”) in further view of US 2018/0314573 A1 to Chang et al. (“Chang”) in further view of NPL “Using Data Mining to Estimate Missing Sensor Data” to Gruenwald et al (“Gruenwald”):

Regarding claim 5:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
wherein detecting missing data from a health parameter dataset comprises: retrieving historical health data for the user; and using the historical health data as the estimated data subset
However, Gruenwald teaches that it was well known by one of ordinary skill of the art of fitness data tracking to use historical health data to estimate missing data when a sensor misses collecting data [Page 208, 3.1 Motivation and Contribution].
Therefore it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use historical health data to provide accurate patterns in the data to give a better estimate of missing data.

Regarding claim 6:
Bandyopadhyay/Molettiere/Chang discloses all of the limitations of claim 1. Bandyopadhyay however does not teach:
wherein computing an estimated data subset for the data gap comprises: retrieving historical health data for the user; deriving a temporal factor for the historical health data; and computing estimated health data for the time duration corresponding to the data gap, based on the temporal factor.
However, Gruenwald teaches that it was well known by one of ordinary skill of the art of fitness data tracking that missing data can be estimated by using historical data sets from sensors. Using newer historical data provides a more accurate estimate compared to an older historical datum, thus establishing a temporal factor [Page 208, 3.1 Motivation and Contribution].
Therefore it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Bandyopadhyay/Molettiere/Chang to use historical data and a temporal factor to provide a more accurate estimate of missing data.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686